Citation Nr: 0333615	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  00-02 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of an in-
service injury to both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was the subject of a November 2000 hearing before a 
Veterans Law Judge no longer employed at the Board, a 
February 2001 Board remand for the purpose of further 
development of the evidence, and a June 2003 Board remand for 
the purpose of scheduling a requested Board hearing.  

The Board notes that, pursuant to his request, the veteran 
was scheduled for a Travel Board hearing at the RO in 
September 2003; however, he failed to report for that 
hearing.  As he has not provided cause for his failure to 
appear or requested another hearing, the veteran's hearing 
request is deemed withdrawn.  See 38 C.F.R. 20.704(d),(e) 
(2003).


REMAND

During the pendency of the veteran's claim, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Also, during the course of this appeal, the Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2)(ii)(2002), which permitted the Board "to 
provide the [VCAA duty to notify] notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice."  The Federal Court found that 
section 19.9(a)(2)(ii) was contrary to 38 U.S.C. § 5103(b) 
(West 2002), which provides the claimant one year to submit 
evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

As the case law relating to the applicability of VCAA to 
claims such as this one, that were filed prior to its 
enactment, has been somewhat inconsistent, a brief summary of 
the law may be helpful.  VCAA was enacted on November 9, 
2000, and was subsequently codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  

In a more recent decision, Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003), the Federal Circuit, quoting 
Supreme Court precedent, noted that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, there is nothing in the VCAA to suggest that 
section 3(a) was intended to apply retroactively.  
Accordingly, applying Karnas to section 3(a) of the VCAA, 
which makes no mention of retroactivity, would impermissibly 
require its retroactive application.  Further, Holliday's 
holding that all provisions of the VCAA have retroactive 
effect is incompatible with Dyment and Bernklau.  While both 
Karnas and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, the VA Office of General Counsel, after reviewing 
this caselaw, recently held that the regulatory provisions 
of 38 C.F.R. § 3.159 implementing the duty to notify and 
duty to assist provisions of the VCAA were expressly 
provided for retroactive application for all claims that 
were pending before VA on November 9, 2000.  As such, these 
regulatory provisions were construed to apply retroactively.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board. 38 U.S.C.A. § 
7104(c) (West 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment.

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

The Board is also of the opinion that the veteran should be 
afforded another opportunity to present for a VA examination 
that addresses his contention that he has a bilateral eye 
disorder due to an injury during service.  The relevant 
evidence is summarized below.

A pre-enlistment report of examination, dated August 31, 
1979, indicates that the veteran's uncorrected distant vision 
was 20/30 in the left eye and 20/25 in the right eye.  Near 
vision was measured as J=1, which, upon review of a listing 
of medical abbreviations, appears to indicate that near 
vision was 20/20, although the precise meaning of the 
notation is beyond the Board's expertise.  The veteran's eyes 
were profiled as "2."  By checked box, the veteran 
indicated he had no history of eye trouble.

A report of examination dated in September 17, 1979, 12 days 
after the veteran's entry into service, indicates that the 
veteran's eyes were reexamined.  His uncorrected distant 
vision was measured as 20/20 in both eyes.  The profile of 
the eyes was revised to "1."

Service medical records show that on May 27, 1981, the 
veteran was involved in an accident on the job.  He was 
admitted onto ward at the United States Air Force Hospital at 
Laughlin Air Force Base in Texas.  He was therefore unable to 
keep an appointment with a mental health technician on that 
same day.

A May 27, 1981, report of  treatment indicates that the 
veteran was seen in the emergency room with pain in both 
eyes.  He said that 600 volts had exploded in front of his 
eyes.  (His primary in-service specialty was electrician.)  
He said he could not see immediately following the explosion.  
He had photophobia.  On examination, vision was blurry and 
his eyes were painful.  He had second degree corneal starring 
in the middle third of the cornea.  He had first degree 
corneal edema.  The diagnosis was ultraviolet exposure 
keratitits.  The plan of treatment was cold soaks, darkness, 
and rest, with short-term medication.

A May 27, 1981, report of toxicological exposure 
incident/occupation illness report indicates that the veteran 
was in front of a 600 volt explosion.  The diagnosis was 
acute ultraviolet keratitits.  The disorder was classified as 
being to due to a physical agent other than toxic material.  
He was treated at the Air Force hospital.  

On May 28, 1981, an optometry specialist (apparently not an 
optometrist or ophthalmologist) indicated the veteran had no 
pain and that his eyes were not sensitive to light.  
Notations of uncorrected visual acuity were worse than 20/20 
for both distant and near vision.  Notations of a follow-up 
examination by an optometrist appear to indicate some 
symptomatology was still present on objective examination, 
though the impression was resolved ultraviolet keratitits.  
The plan was reassurance, with the veteran to return for care 
as needed.

At his August 1981 service discharge examination, uncorrected 
distant vision was measured as 20/35 in the right eye and 
20/25 in the left eye.  Uncorrected near vision was measured 
as 20/25 in the right eye and 20/30 in the left eye.  
Clinical evaluation of the eyes, other than visual acuity and 
refraction, was indicated to be normal.  Clinical evaluation 
of the eyes for other than visual acuity and refractive error 
was indicated to be normal.  The veteran indicated by history 
that he had been a patient at a hospital for two days when he 
burned his eyes.

At a December 1998 VA examination, the veteran gave a history 
of having had 600 watts of electricity flash in his eyes.  
Uncorrected vision was 20/50 or 20/80 (the handwriting is not 
clear) near and 20/200 far in the right eye, and corrected 
vision was 20/50 near and 20/50 far in the right eye.  
Uncorrected vision for the left eye was 20/50 near and 20/200 
far, and corrected vision for the left eye was 20/50 near and 
20/80 far.  The examiner wrote that what he saw in the 
routine eye examination did not justify the veteran's poor 
visual acuity.  The examiner stated that he did not know if 
this was an existing condition (thus giving rise to the 
inference that he did not have the claims file to review); if 
not, it was his opinion that further studies needed to be 
done to determine why the veteran's vision was so poor.

Although the veteran did not attend a subsequent VA 
examination scheduled pursuant to a Board remand of this 
matter, the Board finds that in view of VA's failure to 
provide an adequate examination when the veteran did attend 
in December 1998, in the spirit of the VCAA, and in the 
context of the ongoing unresolved medical questions in this 
case, another VA examination should be scheduled for the 
veteran for the purpose of resolving the unanswered medical 
questions necessary for making an accurate determination as 
to whether the veteran's current vision problems are related 
to his in-service injury to the eyes.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) the regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 

Also, as described above, the service medical records refer 
to an inpatient stay of two days at a military hospital for 
the in-service injury of the eyes in May 1981.  No inpatient 
hospital records are associated with the claims file, 
although there are notations from walk-in clinics during 
hospitalization.  Any existing inpatient hospital records for 
this period should be obtained.

In light of the unresolved medical questions in this case, 
the Federal Circuit decisions, and the General Counsel 
precedent opinion noted above, and because no further 
guidance or regulatory direction has been issued to implement 
them, the Board believes that the most appropriate action is 
to remand the veteran's claim to the RO so that the veteran 
can be provided with the appropriate notice and assistance 
under the VCAA, to include notice as to what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The RO should further take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

In so doing, the RO should request from 
the service department any inpatient 
service medical records of hospital 
treatment of the veteran at the United 
States Air Force Hospital at Laughlin Air 
Force Base in Texas, from May 27, 1981 to 
May 29, 1981.  While there are clinic 
entries in the service medical records 
associated with the claims file, it 
appears that there is a reasonable 
possibility that there are additional 
inpatient hospital records of treatment 
that have not been obtained.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a comprehensive examination of 
the eyes by an ophthalmologist for the 
purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or more probability) that he 
has a current eye disability that is 
related to his May 1981 in-service injury 
of the eyes.  

The examiner should further indicate 
whether it is at least as likely as not 
(50 percent or more probability) that any 
change in visual acuity reflected in the 
service medical records is attributable to 
the May 1981 in-service injury to the 
eyes.  On this point, the examiner should 
acknowledge the apparent reduction in both 
near-vision and distant vision visual 
acuity during service.  If there is some 
other more likely explanation for this 
apparent reduction in visual acuity during 
service, the examiner should state what 
the more likely explanation is.

All necessary studies and tests should be 
conducted.

The RO should send the claims file and a 
copy of this remand to the examiner for 
review, and the clinician should indicate 
that the claims file was reviewed.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of service connection for residuals of an 
in-service injury to both eyes with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in December 2002.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the December 
2002 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


